Citation Nr: 9920088	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94 - 44 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of  30 percent for post-
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, including service in the Republic of Vietnam 
from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  That decision granted service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling, and the veteran appealed, 
seeking a higher disability rating for that disorder.  This 
case was previously before the Board in April 1997, and was 
Remanded to the RO for additional review and evaluation of 
the veteran's service-connected PTSD under newly-revised VA 
regulations pertaining to the evaluation of mental disorders.  
The requested actions have been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Current manifestations of the veteran's service-connected 
PTSD include occasional Vietnam-related nightmares, with 
coherent and relevant speech and mild memory impairment; 
overall PTSD-related impairment is not more than definite. 


CONCLUSION OF LAW

The schedular requirements for a rating in excess of  30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(from November 7, 1996); § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and is thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 
We further find that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991 & Supp. 1998).  In that connection, we note that the RO 
has obtained the veteran's complete service medical records, 
that he has been afforded a personal hearing, and that he 
underwent comprehensive VA psychiatric examinations in 
connection with his claim in July 1995in April 1996, and in 
September 1997.  On appellate review, the Board sees no areas 
in which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.  

I.  The Evidence

The veteran served in the Republic of Vietnam from July 1969 
to July 1970.  His DD Form-214 shows that his military 
occupational specialty (MOS) was Light Weapons Infantryman 
(11B); that he was awarded the Combat Infantryman Badge; that 
he was wounded in combat; and that he was awarded the Air 
Medal, the Purple Heart Medal, and the Bronze Star Medal with 
V device

VA outpatient treatment record dated from 1985 to January 
1995 show no complaint, treatment, or findings of a 
psychiatric disability.  In January 1995, the veteran was 
seen for complaints of mild anxiety, irritability, and 
depression after being laid off at work.  In March 1995, he 
offered a history of past excessive drinking and nightmares 
once a month, and indicated that he was looking for a job.  A 
vocational rehabilitation assessment in June 1995 found that 
he had outstanding credentials, including long-term 
employment as a truck mechanic.

A report of VA psychiatric examination, conducted in July 
1995, cited the veteran's complaints of being jittery, having 
insomnia, avoiding crowds, having nightmares, having a 
flashback episode while hunting deer, and concern about his 
financial status.  He acknowledged drinking six beers daily, 
but was not interested in treatment for substance abuse.  
Mental status examination disclosed that he was well-
oriented, cooperative, and he maintained eye contact 
throughout most of the interview.  His speech was normal in 
tone and relevant; his gait and motor activity were normal; 
and his memory was intact.  His affect was broad, and his 
mood somewhat depressed.  Intelligence was average, with a 
general store of knowledge.  He denied homicidal or suicidal 
ideation, delusions, or hallucinations.  Minnesota 
Multiphasic Personality Inventory (MMPI II) testing was 
conducted, and the findings noted.  No PTSD subscale score 
was recorded.  The Axis I diagnoses were PTSD, and major 
depression, recurrent, moderate severity.

VA outpatient treatment records dated in July 1995 show that 
after the veteran was given a vocational rehabilitation 
assessment in June 1995, he was referred for possible 
employment.  He canceled a subsequent appointment in August 
1995 after securing employment.  

A rating decision of September 1995 granted service 
connection for PTSD, evaluated as 30 percent disabling.  The 
veteran appealed, seeking a higher rating.

A VA hospital summary, dated in January 1996, made no mention 
of PTSD or other psychiatric disability.  In March and April 
1996, the veteran was seen in the PCT Clinic, but declined 
psychiatric medications or treatment.

VA outpatient treatment records dated in February 1996 show 
that the veteran was seen for PTSD, but did not want 
psychiatric treatment or medications.  He was again seen in 
April and May 1996, and was placed on Buspirone, 5 mgs. three 
times daily. 

A personal hearing was held at the RO in May 1996.  The 
veteran testified that he received his outpatient psychiatric 
treatment at the VAMC, Chillicothe; that he goes once a month 
and was prescribed Buspirone, 5 mgs. three times daily; that 
he was employed as a truck mechanic and seldom missed work; 
that he gets along well with his co-workers and usually with 
his family; that he belonged to two veterans' service 
organizations but seldom attended meetings; that he briefly 
had a funny feeling while deer hunting two years previously 
that reminded him of similar feelings in Vietnam; that he had 
been unemployed since January 1996, but had previously worked 
for 17 years as a truck mechanic and another five years with 
another company; and that he spent his spare time gardening.  
A transcript of the testimony is of record.

A report of VA psychiatric examination, conducted in April 
1996, cited the veteran's statement that he woke up 
frequently at night to use the bathroom, then had trouble 
going back to sleep because he thought of the death of his 
parents and his brother, about things that happened in 
Vietnam, and about the pressures of daily routines and 
financial concerns.  He reported nightmares once a month.  He 
complained of feeling more nervous than depressed, and of 
having few friends, disliking crowds or waiting for people, 
and denied having temper problems.  He indicated that he 
drank alcohol on a regular basis, alone or with one of his 
friends, beginning around noontime, and reported DUI's in 
1971 and 1974.  

Mental status examination revealed that the veteran was well-
oriented, alert, candid and polite, answering all questions 
readily.  His gait and motor activity were normal, and his 
eye contact was good.  Speech was "normal and relevant", 
memory was intact, and intellectual functioning was within 
the average range.  His mood was "restless and somewhat 
anxious", and his affect was "flat".  He denied psychotic 
symptoms, suicidal or homicidal ideation, delusions or 
hallucinations.  His impulse control was contained, and 
insight and judgment were fair.  MMPI II testing was again 
conducted, and the findings noted.  No PTSD subscale score 
was recorded.  The Axis I diagnoses were generalized anxiety 
disorder, and alcohol dependency. 

VA outpatient treatment records dated in July 1996 show that 
the veteran was seen for PTSD.  He indicated that he had 
nightmares once a month; that he had not had a flashback in 
years, and that he tried to put his Vietnam experiences 
behind him.  In October 1996, he stated that he was working 
steadily, felt okay, and had an adequate appetite; that 
flashbacks were rare, with the last occurring two to three 
years previously; that he thought of Vietnam daily; and that 
Buspar [Buspirone] made him feel relaxed.

Pursuant to Remand by this Board, another VA psychiatric 
examination was conducted in September 1997 utilizing the 
newly-revised criteria for evaluating mental disability.  The  
report of that VA psychiatric examination cited the veteran's 
complaints of feeling nervous and shaky inside, worsening 
concentration, nightmares and flashbacks of the Vietnam war, 
and intrusive and recurrent recollections which he attempted 
to suppress, and financial concerns due to his recent 
unemployed status.  The veteran stated that he had worked as 
a truck mechanic for about 20 years; that he had no problems 
on the job, and had no flashbacks while working; that he had 
recently worked for one and one-half years as a part-time 
janitor until the regular employee returned; that he had been 
married to his wife for 21 years, and had no other marriages; 
and that he had two children.  

Mental status examination revealed that the veteran was well-
oriented, alert, and polite during the interview; that he 
made good eye contact; that his speech was "coherent" 
although he tended to stutter; that he had an anxious face 
and a fine tremor of the hands; and that his memory recall 
was "mildly impaired", remembering two out of three objects 
given him after ten minutes and performing serial seven's 
slowly.  He answered questions honestly and openly, with no 
attempt to exaggerate or minimize his Vietnam War symptoms.  
He expressed diminished interest and participation in social 
activity.  No thought disorder, hallucinations, or homicidal 
or suicidal ideation was detected.  MMPI-II testing was 
performed, yielding a PTSD subscale score of 33, indicative 
of mild PTSD.  The examiner stated that the veteran had PTSD 
symptoms, but a mild form; that his degree of impairment was 
moderately aggravated by his PTSD because he had motivation 
to find a job; and that he needed financial assistance, 
skills training, and vocational rehabilitation training, as 
well as alcohol rehabilitation and continued treatment for 
PTSD.

VA outpatient treatment records dated in November 1997 show 
that the veteran was seen for feeling "on edge" after 
running out of medication.  He was employed as a carpenter, 
and expressed interest in reconnecting with the PCT program.  
Entries dated from December 1997 through January 1998 showed 
that the veteran was seen in the PCT program.  He reported a 
recent combat nightmare and complained of "bad nerves," but 
displayed no emotional extremes.  In January 1998, he 
discontinued coming in due to obtaining a new job.  In June 
1998, he stated that he felt entirely well and worked full 
time.


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting social and 
occupational impairment.  The Board notes that this case 
addresses the assignment of an initial rating for a 
disability following an initial award of service connection 
for such disability.  In such cases, the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West,  12 Vet. App. 119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  Fenderson, id.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of anxiety 
disorders, including PTSD, is based upon a General Rating 
Formula for Psychoneurotic Disorders codified under 38 C.F.R. 
Part 4, § 4.132.  Under those criteria, a 30 percent 
evaluation for PTSD is warranted where there is definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "definite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.
38 C.F.R. Part 4, §  4.132, Diagnostic Code 9411 (in effect 
prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) stated that the term "definite" in  
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  Hood v. 
Brown, 4 Vet. App. 301 (1993).  Thereafter, in a precedent 
opinion, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) will be rated as 30 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

The record in this case shows that the veteran has a 
psychiatric diagnosis of PTSD and alcohol dependency.  The 
veteran's PTSD is currently rated as  30 percent disabling 
under  38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1998). 

In this matter, the evidence establishes that the veteran has 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "definite," above), and that 
such warrants assignment of a 30 percent evaluation for that 
disorder.  However, the medical evidence does not establish 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or that, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
by his PTSD as to result in considerable industrial 
impairment, social and industrial impairment and thereby 
warrant assignment of a 50 percent evaluation.  

The Board does not overlook the several reports of VA 
psychiatric examinations and outpatient treatment in which 
the veteran complained of feeling jittery, having insomnia, 
avoiding crowds, having monthly nightmares and a remote 
flashback episode, and of worsening concentration.  However, 
the record also reflects the veteran's statement that he 
seldom missed work; that he gets along well with his co-
workers and usually with his family; that he has no problems 
with his temper; that he has a history of a stable marriage 
and long-term employment; and that his inability to go back 
to sleep after getting up at night was related to thinking of 
a number of things unrelated to Vietnam.  Further, mental 
status examinations have consistently disclosed that he was 
well-oriented, cooperative, communicative, and pleasant, with 
coherent and relevant speech, good eye contact, and goal-
directed conversation.  Although his mood appeared anxious 
and restless, his thoughts were organized, his memory was 
intact, with only mild impairment noted on one occasion, and 
no obsessive or ritualistic behaviors were noted.  Insight 
and judgment were fair, and no deficiencies in attention, 
concentration, and cognitive functions were found.  The 
veteran manifested no evidence of a thought disorder, 
delusions, hallucinations, or homicidal or suicidal ideation.  
Further, the report of psychiatric examination in September 
1997 reflected findings that the veteran's PTSD is mild in 
degree, with a Global Assessment of Functioning Score (GAF) 
of 51, indicative of "moderate" difficulty in social, 
occupational, or school functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).  The diagnosis was PTSD, with 
mild symptoms, and an alcohol dependence. 

Based on the foregoing, the Board finds that the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people is no more than definitely 
impaired, and that the psychoneurotic symptoms result in no 
more than definite reduction in initiative, flexibility, 
efficiency, and reliability levels.  In accordance with the 
above-cited criteria that was in effect through November 6, 
1996, then, the evidence does not establish that the 
veteran's service-connected PTSD is of such severity that the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, such as to warrant 
assignment of an increased rating of 50 percent.  38 C.F.R. 
Part 4, §  4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).  

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 30 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised 
above-addressed criteria that became effective November 7, 
1996.  In reaching this conclusion, the Board would point out 
that, when the veteran was examined by VA in April 1996, his 
speech was noted to be 'normal and relevant' (with 'coherent' 
speech noted on the September 1997 VA examination), in 
contradistinction to the requisite circumlocutory or 
stereotypical speech which (if present) would otherwise be 
characteristic of disability warranting a 50 percent rating 
under the above-cited revised criteria.  In addition, the 
'restless and somewhat anxious' mood the veteran was noted to 
have when examined by VA in April 1996 merely comprises, at 
best, a manifestation of pertinent disablement warranting a 
30 percent rating (the veteran's present pertinent 
evaluation).  Further, while the veteran's memory was noted 
to be 'mildly impaired' on the occasion of his examination by 
VA in September 1997, such manifestation is merely 
independently characteristic of related disablement 
commensurate with a 30 percent rating, identical to the 
veteran's present pertinent evaluation.  In light of the 
foregoing observations, then, the Board is readily persuaded 
that, under the above-cited revised criteria that became 
effective on November 7, 1996, a disability rating in excess 
of the 30 percent evaluation presently assigned for the 
veteran's PTSD is not in order.  38 U.S.C.A. § 1155;  
Fenderson v. West,  12 Vet. App. 119 (1999).

The Board's review of the record shows that the veteran has 
not asserted that the schedular ratings are inadequate or 
that he is unemployable.  Further, the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. Part 4, §§ 3.321(b)(1) or 
4.16(b) (1998) are potentially applicable.  Nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issue of benefit entitlement under the provisions of  
38 C.F.R. Part 4, §§ 3.321(b)(1) or 4.16(b) (1998). 


ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals




 

